DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/23/21 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the option when there are more than three rectifying units, the option wherein only three conveying rollers are present, the first and second conveying rollers as claimed, and a pressure roller configured to press the foil to the current collector must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 10-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 
Claim 1 recites “at least three conveying rollers”.  While support for there being exactly three conveying rollers (110) can be found in figure 1 support for more than this cannot be found.  Additionally, the claimed first and second conveying rollers do not correspond to conveying rollers (110) in figure 1.  Furthermore, there is no support that the unlabeled rollers in figure 1 are conveying rollers as recited in PA Pub paragraph 0065.  
Claim 1 recites “at least three rectifying rollers”.  While support for there being exactly three rectifying devices/rollers (90) can be found in figure 1 support for more than this cannot be found.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10
Claim 10 recites “a tension adjusting device, wherein the tension adjusting device is movably disposed to adjust tension of the foil and the composite current collector.”  It is unclear how a single tension adjusting device can adjust the tension of two sheets.  For the purpose of this examination, this limitation will be interpreted as each sheet having a tension adjusting device.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Pedretti (US 6,709,769 B1) in view of Wang et al. (US 4,414,045), Terawaki (US 6,098,684), Green et al. (US 5,888,639), and Heilman et al. (US 2,630,319).
Regarding claim 1, Pedretti teaches:
A processing apparatus [equipment shown in figure 1], comprising: 
a foil uncoiling roller [one of the unwanders (12, 27, 28)]; 
a foil uncoiling roller [one of the unwanders (12, 27, 28)]; 
a welding device [sonotrode (20)]; and
a plurality of driving rollers [rollers (23, 24)]; 
wherein both the foil uncoiling roller and the foil uncoiling roller are disposed on the feeding side of the welding device [see figure 1], the welding device being configured to weld a foil to foil [since sonotrode (20) consists of two pairs or steel wheels; 4:39-50, it is configured to perform the claimed function], 
[see figure 1], 
wherein the plurality of rollers [rollers (23, 24)] are disposed in one-to-one correspondence, the overlapped foils pass through between the plurality of rollers, and the plurality of rollers drives rotate to jointly convey the foils [4:34-40 and figure 1], 
Pedretti does not teach:
The processing apparatus being for a secondary battery current collector;
a composite current collector;
the plurality of driving rollers has an equal line speed;
a plurality of driven rollers,  
a coiling roller; 
at least three conveying rollers comprising a first conveying roller, a second conveying roller, and a third conveying roller; 
at least three rectifying rollers comprising a first rectifying roller, a second rectifying roller, and a third rectifying roller, the first rectifying roller and the second rectifying roller being configured to rectify a position offset of a foil from a composite current collector, and the third rectifying roller being configured to rectify an offset amount of a substrate for an electrode plate wound around the coiling roller; and 
a pressure roller configured to press one of the foil and the composite current collector to the other of the foil and the composite current collector to make the foil and the composite 
each of the at least three conveying rollers is independent from each of the at least three rectifying rollers, each of the at least three rectifying rollers is independent from the pressure roller, and each of the at least three conveying rollers is independent from the pressure roller,
the plurality of driving rollers is disposed in one-to-one correspondence with the plurality of driven rollers, the overlapped foil and composite current collector pass through between the plurality of driving rollers and the plurality of driven rollers, and the plurality of driving rollers drives the plurality of driven rollers to rotate to jointly convey the foil and the composite current collector; (i.e. in each pair of rollers (23, 24) one roller is a driving roller and one is a driven roller), 
the coiling roller is disposed at an end of an assembly line of the processing apparatus to wind up the composite current collector having the foil welded thereon, and 
the first rectifying roller is arranged between the foil uncoiling roller and the first conveying roller, the second rectifying roller is arranged between the composite current collector uncoiling roller and the second conveying roller, the third rectifying roller is arranged between the coiling roller and the welding device, the first conveying roller is arranged between the first rectifying roller and the pressure roller, the second conveying roller is arranged between the second rectifying roller and the pressure roller, and the third conveying roller is arranged between the third rectifying roller and the coiling roller.
Concerning the equal line speed:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to synchronize the speed of Pedretti rollers (23, 24) as taught by Wang in order to increase the speed of production, to keep the speed of the material worked upon constant, and/or to avoid wrinkles in the material worked upon.  Additionally, since there are only two options, equal or different speeds, the selection of either is obvious, minus any unexpected results.
Concerning the driven rollers and correspondence:
Terawaki teaches ultrasonic welding/cutting machine (1) wherein roller pair (9, 10) comprises a driving roller (9) and a driven roller (10); 3:45-67, 4:1-5, and figures 2-3. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the Terawaki concept of a driving and driven roller into each roller pair (23, 24) since this is a known means for material moving rollers, minus any unexpected results. 
Concerning the coiling roller:
Wang teaches take-up roll (16) also is preferably powered at the same speed as the feed roll systems (36, 37, 38) and placed at the end of the assembly line; 3:60-61 and figure 1.
Note that take-rolls are extremely well-known element in the art of manufacturing sheet-like materials; see PTO 892 for additional teachings.  

Concerning the pressure roller and feeding side conveying and rectifying rollers:
Green teaches an ultrasonic welding apparatus 
wherein the substrate sheets (18, 20) are unrolled from reels (40, 42) and first respectively pass over rollers (44) and down under conventional dancer tensioning rollers (46) which are mounted on arms (not shown) which move up and down to keep a constant tension in the continuous substrate sheets; 
then the substrate sheets (18, 20) pass through conventional controlled edge guidance roller assemblies (50) [rectifying rollers] which keeps the sheet in longitudinal alignment;  
then the sheets pass over rollers (52) [conveying rollers], one of which his not labeled; 
then the substrate sheets (18, 20) pass roller (62) [pressure roller] which forces the sheets to make contact with each other; and 
all of the above noted rollers are independent of each other.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute Pedretti unwanders (16, 17) with that of Green in order to ensure the tension and alignment of the sheets.
Concerning the third rectifying and conveying rollers:
Heilman teaches placing a correcting roller between the coiler and the final processing unit in order to coil the strip uniformly; 2:35-40 and figures 3-6.  

Concerning any claimed results, materials, and/or functions:
Since the prior art apparatus, i.e. the apparatus based on the combined prior art references above, is structurally identical to the claimed apparatus, it is the examiner’s position that the prior art apparatus is capable of achieving any claimed function with any claimed material to achieve any claimed result; e.g. apparatus being for a secondary battery current collector, a composite current collector, etc.  This reasoning applies to any claim below where functional language, material worked upon, and/or a result is claimed.   
Regarding claim 10, this claim is addressed in the rejection of claim 1 above.
Regarding claim 11, Pedretti teaches:
wherein the welding device is configured to continuously weld the foil to a portion of the composite current collector [since sonotrode (20) consists of two pairs or steel wheels; 4:39-50, it is configured to perform the claimed function].
Regarding claim 12, Pedretti teaches:
wherein the welding device is configured as an ultrasonic rolling welding device comprising an ultrasonic welding head and an anvil block, and the ultrasonic welding head and the anvil block are in rolling contact during welding [sonotrode (20) consists of two pairs or steel wheels; 4:39-50].
Regarding claim 13, Pedretti does not teach:

Terawaki teaches ultrasonic welding/cutting machine (1) wherein machining roller/anvil (36) is moved vertically by lift cylinder (43); figure 3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the lift cylinder concept into Pedretti in order to apply the desired nip size and pressure.  

Response to Arguments
Applicant's arguments filed 9/23/21 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., three conveying rollers, three rectifying rollers, etc.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 
In response to applicant's argument that Wang, Terawaki, and Green are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Wang, Terawaki, and Green are all drawn to ultrasonic welding/cutting apparatuses and to systems for moving strip/sheet materials with rollers.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; see PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CARLOS J GAMINO/Examiner, Art Unit 1735                                                                                                                                                                                                        
/ERIN B SAAD/Primary Examiner, Art Unit 1735